Filed 12/22/22 Wasserman v. Wizgan CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

BRUCE WASSERMAN,                                               B314205

         Plaintiff and Respondent,                             Los Angeles County
                                                               Super. Ct. No. 19BBCV00464
         v.

RAANAN WIZGAN et al.,

         Defendants and Appellants.


     APPEAL from a judgment of the Superior Court of
Los Angeles County. William D. Stewart, Judge. Affirmed.

     Klass, Helman & Ross and Robert M. Ross for Plaintiff
and Respondent.

     Halil Hasic and Marc J. Gedeon for Defendants and
Appellants.
                  _________________________
       Bruce Wasserman sued Felix and Jacqueline Wizgan
(the Wizgans), alleging their son fraudulently transferred stock
to them in order to avoid a judgment. The Wizgans failed to
appear at trial, and the court entered judgment in Wasserman’s
favor. On appeal, the Wizgans argue the judgment is not
supported by substantial evidence, the court erred by entering
a money judgment, and the judgment should be set aside on
equitable grounds. We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
       In 2017, Wasserman obtained a $73,865.87 money
judgment against Raanan Wizgan. While attempting to
collect the judgment, Wasserman discovered that Raanan
had transferred his interest in his company—Truepriced—to
his parents, Felix and Jacqueline Wizgan. Wasserman filed a
complaint against the Wizgans seeking to set aside the transfer,
which he alleged was done to hinder, delay, or defraud him
as Raanan’s creditor.
       The case proceeded to a court trial, which began on
March 8, 2021. The Wizgans did not appear at trial. Wasserman
presented 25 exhibits, which the court admitted into evidence.
The exhibits included documents showing Raanan formed
Truepriced in 2015 and transferred his interest in the company
to his parents in 2018. Wasserman also submitted numerous
financial records for Truepriced.
       In addition to the exhibits, Wasserman presented
testimony from two witnesses. The Wizgans did not include
in the appellate record a reporter’s transcript of the trial or
a statement summarizing it, so we do not have the witness
testimony in front of us. According to Wasserman, one of his
witnesses was an expert who testified that Truepriced had a




                               2
value of at least $250,000 when Raanan transferred his stock
to the Wizgans.
       At the end of the first day of trial, the court continued the
trial to March 30, 2021. On March 26, the parties stipulated to
continue the trial to May 2021 to allow Wasserman’s attorney
time to recover from surgery. The trial resumed on May 3, 2021,
and the Wizgans again failed to appear.
       The court found Wasserman proved each allegation of his
claim by a preponderance of the evidence. It entered judgment in
his favor for $73,865.87 in damages plus $27,445.44 in interest.
       About three weeks after the court entered judgment, the
Wizgans filed an ex parte application for a stay of execution
of judgment until July 30, 2021. In support, they submitted
a declaration from their attorney, Halil Hasic, in which he
represented that conservatorship petitions had been filed for
the Wizgans on March 5, 2021. The Wizgans also submitted a
declaration from their son, Raanan, who claimed they suffered
from cognitive impairments. The court apparently denied the
application for a stay, and the Wizgans timely appealed the
judgment.
                            DISCUSSION
1.     We deny Wasserman’s motion to dismiss the appeal
       Wasserman moved to dismiss this appeal based on the
Wizgans’ failure to provide a record of the oral proceedings in
the trial court. Rule 8.120 of the California Rules of Court states
that, if an “appellant intends to raise any issue that requires
consideration of the oral proceedings in the superior court, the
record on appeal must include a record of these oral proceedings.”
(Cal. Rules of Court, rule 8.120(b).) Under certain circumstances,
a reviewing court may dismiss an appeal if the appellant fails to




                                 3
procure an adequate record. (See rules 8.140, 8.276; Beckley v.
Board of Administration Etc. (2013) 222 Cal.App.4th 691, 693,
fn. 1.)
        The Wizgans’ appeal is premised, in part, on their assertion
that Wasserman failed to submit sufficient evidence at trial to
support his claims. As Wasserman points out, to evaluate that
contention fully, we must consider the testimony at trial. The
Wizgans’ failure to provide any record of the oral proceedings
below, however, prevents us from doing so. Nevertheless,
because the Wizgans make other arguments that do not require
consideration of the oral proceedings, we deny Wasserman’s
motion and consider the appeal on the merits.
2.      The Wizgans’ arguments lack merit
        The Wizgans make three primary arguments on appeal,
which we consider in turn.
        First, the Wizgans contend Wasserman did not submit
sufficient evidence to show that the value of Truepriced at the
time of the transfer exceeded the value of Wasserman’s judgment
against Raanan. The Wizgans’ failure to submit a record of the
trial testimony is fatal to their claim. The most fundamental rule
of appellate review is that “judgments and orders are presumed
correct, and error must be affirmatively shown. [Citation.]
Consequently, appellant[s] [have] the burden of providing an
adequate record. [Citations.] Failure to provide an adequate
record on an issue requires that the issue be resolved against
appellant[s]. [Citation.] Without a record, either by transcript or
settled statement, a reviewing court must make all presumptions
in favor of the validity of the judgment.” (Randall v. Mousseau
(2016) 2 Cal.App.5th 929, 935.)




                                 4
       Because the Wizgans failed to provide a record of the
trial testimony, we must presume it supports the judgment.
Accordingly, we must presume Wasserman submitted testimony
at trial sufficient to prove that the value of Truepriced at the
time of the transfer exceeded the value of Wasserman’s judgment
against Raanan. The Wizgans, therefore, have not met their
burden of showing the judgment lacks the support of substantial
evidence.
       The Wizgans next argue the trial court should have limited
the judgment to the return of the Truepriced shares, rather than
entering a money judgment against them. The Wizgans fail,
however, to support their argument with any analysis or citations
to relevant authority. “[A]n appellant must present argument
and authorities on each point to which error is asserted or else
the issue is waived.” (Kurinij v. Hanna & Morton (1997) 55
Cal.App.4th 853, 867.) Matters not properly raised or that lack
adequate legal discussion will be deemed forfeited. (Keyes v.
Bowen (2010) 189 Cal.App.4th 647, 655–656.) In short, an
appellant must demonstrate prejudicial or reversible error based
on sufficient legal argument supported by citation to an adequate
record. (Yield Dynamics, Inc. v. TEA Systems Corp. (2007) 154
Cal.App.4th 547, 556–557 (Yield Dynamics).) The Wizgans have
not done so here. That alone provides a sufficient basis to reject
their claim.
       The Wizgans’ argument also fails on the merits. Under
the Uniform Voidable Transactions Act (UVTA), a transfer
made by a debtor is voidable as to a creditor if the debtor made
the transfer with actual intent to hinder, delay, or defraud
the creditor. (Civ. Code, § 3439.04.) To the extent a transfer
is voidable, the creditor may recover from the first transferee




                                5
of the asset a “judgment for the value of the asset transferred . . .
or the amount necessary to satisfy the creditor’s claim, whichever
is less.” (Id., § 3439.08, subd. (b); see Renda v. Nevarez (2014)
223 Cal.App.4th 1231, 1235.) Here, the trial court found Raanan
transferred the Truepriced stock to the Wizgans in order to
defraud his creditor, Wasserman. Because the Wizgans were
the first transferees of the asset, Wasserman could obtain a
money judgment against them under the UVTA. (See Civ. Code,
§ 3439.08, subd. (b).)
       Lastly, the Wizgans contend the judgment should be
set aside on equitable grounds because the court likely would
have stayed the trial had it been aware of the conservatorship
petitions. The Wizgans’ argument fails for several reasons.
First, they have not supported it with meaningful analysis or
citations to the record, which alone provides a sufficient basis
to deny their claim. (See Yield Dynamics, supra, 154 Cal.App.4th
at pp. 556–557.) Second, although the Wizgans moved to stay the
judgment temporarily based on the filing of the conservatorship
petitions, there is no indication that they also moved to set aside
the judgment. Their failure to raise the issue in the trial court
forfeits it on appeal. (See Howitson v. Evans Hotels, LLC (2022)
81 Cal.App.5th 475, 489 [“It is well settled that the failure to
raise an issue in the trial court typically forfeits on appeal any
claim of error based on that issue.”].) Finally, even if we were
to overlook these issues, there is nothing in the record showing
a court granted the conservatorship petitions, nor do the Wizgans
claim they were incompetent at the time of trial. Absent such
evidence, there is no basis to set aside the judgment on equitable
grounds.




                                 6
                        DISPOSITION
      The judgment is affirmed. Bruce Wasserman shall recover
his costs on appeal.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                   EGERTON, J.

We concur:




             EDMON, P. J.




             RICHARDSON (ANNE K.), J.





      Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                               7